DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 8 is objected to because of the following informalities:  In line 8, applicant is suggested to replace “a backdoor-poisoning attack is incorporated by the attacker” with --- a backdoor-poisoning attack is incorporated by an attacker--- in order to avoid lack of antecedent basis.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,514,297. Although the claims at issue are not identical, they are not patentably distinct from each other because the independent claims of the above U.S. Patent  teach all the features of the claimed invention but fail to explicitly teach estimating for each respective target class in the plurality of predefined classes at least one of a potential backdoor perturbation and a source class that is different from the respective target class such that incorporating the potential backdoor perturbation into a subset of the clean data samples that are associated with the source class induces the trained classifier to misclassify the perturbed data samples to the respective target class.
However the U.S. Patent teaches estimating for each possible source-target class pair in the plurality of predefined classes one or more potential backdoor perturbations that when incorporated into the clean data samples induce the trained classifier to misclassify the perturbed data samples from a respective source class to a respective target class.
It would have been obvious to one of ordinary skill in the art, at the time of filing or before the effective filing date of the claimed invention, to modify the current pending application to include estimating for each respective target class in the plurality of predefined classes so that both the backdoor pattern itself and the associated classes are determined based only on the classifier parameters and a set of clean samples from the different classes. Furthermore such modification would facilitate or enhance the system detection in identifying the associated source and target and subsequently estimate the backdoor pattern.

11,514,297 or US 20200380118 or 16/885,177
17/002,286
1. A computer-implemented method for detecting backdoor poisoning of a trained classifier, comprising: receiving the trained classifier, wherein the trained classifier maps input data samples to one of a plurality of predefined classes based on a decision rule that leverages a set of parameters that are learned from a training dataset that may be backdoor-poisoned; receiving a set of clean (unpoisoned) data samples that includes members from each of the plurality of predefined classes; using the trained classifier and the clean data samples, estimating for each possible source-target class pair in the plurality of predefined classes one or more potential backdoor perturbations that when incorporated into the clean data samples induce the trained classifier to misclassify the perturbed data samples from the a respective source class to the a respective target class; comparing the set of potential backdoor perturbations for the possible source-target class pairs to determine a candidate backdoor perturbation based on at least one of perturbation sizes and misclassification rates; and determining from the candidate backdoor perturbation whether the trained classifier has been backdoor-poisoned.
1. A computer-implemented method for detecting backdoor poisoning of a trained classifier, comprising: receiving the trained classifier, wherein the trained classifier maps input data samples to one of a plurality of predefined classes based on a decision rule that leverages a set of parameters that are learned from a training dataset that may be backdoor-poisoned; receiving a set of clean (unpoisoned) data samples that includes members from each of the plurality of predefined classes; using the trained classifier and the clean data samples, estimating for each respective target class in the plurality of predefined classes at least one of a potential backdoor perturbation and a source class that is different from the respective target class such that incorporating the potential backdoor perturbation into a subset of the clean data samples that are associated with the source class induces the trained classifier to misclassify the perturbed data samples to the respective target class; comparing the set of potential backdoor perturbations for the possible target classes in the plurality of predefined classes to determine a candidate backdoor perturbation based on perturbation sizes and misclassification rates; and determining from the candidate backdoor perturbation whether the trained classifier has been backdoor-poisoned.
15. A non-transitory computer-readable storage medium storing instructions that when executed by a computer cause the computer to perform a method for detecting backdoor poisoning of a trained classifier, the method comprising: receiving the trained classifier, wherein the trained classifier maps input data samples to one of a plurality of predefined classes based on a decision rule that leverages a set of parameters that are learned from a training dataset that may be backdoor-poisoned; receiving a set of clean (unpoisoned) data samples that includes members from each of the plurality of predefined classes; using the trained classifier and the clean data samples, estimating for each possible source-target class pair in the plurality of predefined classes one or more potential backdoor perturbations that when incorporated into the clean data samples induce the trained classifier to misclassify the perturbed data samples from  a respective source class to a respective target class; comparing the set of potential backdoor perturbations for the possible source-target class pairs to determine a candidate backdoor perturbation based on at least one of perturbation sizes and misclassification rates; and determining from the candidate backdoor perturbation whether the trained classifier has been backdoor-poisoned.
16. A non-transitory computer-readable storage medium storing instructions that when executed by a computer cause the computer to perform a method for detecting backdoor poisoning of a trained classifier, the method comprising: receiving the trained classifier, wherein the trained classifier maps input data samples to one of a plurality of predefined classes based on a decision rule that leverages a set of parameters that are learned from a training dataset that may be backdoor-poisoned; receiving a set of clean (unpoisoned) data samples that includes members from each of the plurality of predefined classes; using the trained classifier and the clean data samples, estimating for each respective target class in the plurality of predefined classes at least one of a potential backdoor perturbation and a source class that is different from the respective target class such that incorporation of the potential backdoor perturbation into a subset of the clean data samples that are associated with the source class induces the trained classifier to misclassify the perturbed data samples to the respective target class; comparing the set of potential backdoor perturbations for the possible target classes in the plurality of predefined classes to determine a candidate backdoor perturbation based on perturbation sizes and misclassification rates; and determining from the candidate backdoor perturbation whether the trained classifier has been backdoor-poisoned.
16. A backdoor-detection system that performs backdoor-detection on a trained classifier, comprising: a processor; a memory; and a backdoor-detection mechanism; wherein at least one of the processor and the backdoor-detection mechanism are configured to receive the trained classifier and store parameters for the trained classifier and program instructions that operate upon the trained classifier in the memory; wherein the trained classifier maps input data samples to one of a plurality of predefined classes based on a decision rule that leverages a set of parameters that are learned from a training dataset that may be backdoor-poisoned; wherein the backdoor-detection system is configured to: load from the memory a set of clean (unpoisoned) data samples that includes members from each of the plurality of predefined classes; execute instructions that, using the trained classifier and the clean data samples, estimate for each possible source-target class pair in the plurality of predefined classes one or more potential backdoor perturbations that when incorporated into the clean data samples induce the trained classifier to misclassify the perturbed data samples from a respective source class to a respective target class ; compare the set of potential backdoor perturbations for the possible source-target class pairs to determine a candidate backdoor perturbation based on at least one of perturbation sizes and misclassification rates; and determine from the candidate backdoor perturbation whether the trained classifier has been backdoor-poisoned.
17. A backdoor-detection system that performs backdoor-detection on a trained classifier, comprising: a processor; a memory; and a backdoor-detection mechanism; wherein at least one of the processor and the backdoor-detection mechanism are configured to receive the trained classifier and store parameters for the trained classifier and program instructions that operate upon the trained classifier in the memory; wherein the trained classifier maps input data samples to one of a plurality of predefined classes based on a decision rule that leverages a set of parameters that are learned from a training dataset that may be backdoor-poisoned; wherein the backdoor-detection system is configured to: load from the memory a set of clean (unpoisoned) data samples that includes members from each of the plurality of predefined classes; execute instructions that, using the trained classifier and the clean data samples, estimate for each respective target class in the plurality of predefined classes at least one of a potential backdoor perturbation and a source class that is different from the respective target class such that incorporation of the potential backdoor perturbation into a subset of the clean data samples that are associated with the source class induces the trained classifier to misclassify the perturbed data samples to the respective target class; compare the set of potential backdoor perturbations for the possible target classes in the plurality of predefined classes to determine a candidate backdoor perturbation based on perturbation sizes and misclassification rates; and determine from the candidate backdoor perturbation whether the trained classifier has been backdoor-poisoned.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
((US-20210256125-A1 OR US-20210089941-A1 OR US-20200184036-A1).did. AND PGPB.dbnm.).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL BAYARD whose telephone number is (571)272-3016. The examiner can normally be reached 6-9.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahn K Sam can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMMANUEL BAYARD/Primary Examiner, Art Unit 2633